Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 1 of 26 PageID #:
                                    4737
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 2 of 26 PageID #:
                                    4738
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 3 of 26 PageID #:
                                    4739
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 4 of 26 PageID #:
                                    4740
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 5 of 26 PageID #:
                                    4741
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 6 of 26 PageID #:
                                    4742
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 7 of 26 PageID #:
                                    4743
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 8 of 26 PageID #:
                                    4744
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 9 of 26 PageID #:
                                    4745
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 10 of 26 PageID #:
                                     4746
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 11 of 26 PageID #:
                                     4747
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 12 of 26 PageID #:
                                     4748
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 13 of 26 PageID #:
                                     4749
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 14 of 26 PageID #:
                                     4750
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 15 of 26 PageID #:
                                     4751
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 16 of 26 PageID #:
                                     4752
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 17 of 26 PageID #:
                                     4753
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 18 of 26 PageID #:
                                     4754
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 19 of 26 PageID #:
                                     4755
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 20 of 26 PageID #:
                                     4756
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 21 of 26 PageID #:
                                     4757
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 22 of 26 PageID #:
                                     4758
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 23 of 26 PageID #:
                                     4759
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 24 of 26 PageID #:
                                     4760
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 25 of 26 PageID #:
                                     4761
Case 1:17-cv-00052-IMK-MJA Document 124-8 Filed 07/29/19 Page 26 of 26 PageID #:
                                     4762
